



COURT OF APPEAL FOR ONTARIO

CITATION:
R. v.
    Sweitzer, 2013 ONCA 60

DATE: 20130130

DOCKET: C55356

Doherty, Simmons and Tulloch JJ.A.

Her Majesty the Queen

Respondent

and

Ronald Sweitzer


Appellant

Frances S. Brennan, for the appellant

R. Hubbard, for the respondent

Heard:  January 29, 2013

On appeal from the convictions entered by Justice R.J.
    Haines of the Superior Court of Justice, dated January 4, 2012.

APPEAL BOOK ENDORSEMENT

[1]

We would dismiss the appeal.  The reasons demonstrate a full appreciation
    of the evidence and the specific arguments raised by the defence.  The trial
    judge addressed each argument.  He was not obligated to resolve each and every
    inconsistency in the evidence to arrive at a verdict.  We do not agree that the
    trial judge failed to examine rigorously the reliability of the complainants
    evidence.  He did so in the context of considering and rejecting the specific
    arguments of the defence.

[2]

The appeal is dismissed.


